ORDER

PER CURIAM.
David L. McDermott, a prison inmate, appeals pro se from the judgment entered by the trial court dismissing a petition filed by him and his mother, Frances Story, for declaratory judgment, damages, and other relief against his former attorney, the Attorney General, and the Director of the Missouri Department of Corrections on claims relating to his June 1991 guilty plea, subsequent denial of parole, and access to litigation support in prison. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).